                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DAVID SAMPLES,

      Plaintiff,

v.                                                   Case No. 8:19-cv-2390-T-60AAS

GEICO INDEMNITY COMPANY,

      Defendant.
________________________________/

           ORDER GRANTING DEFENDANT “GEICO INDEMNITY
             COMPANY’S MOTION TO DISMISS COMPLAINT”

      This matter is before the Court on Defendant “GEICO Indemnity Company’s

Motion to Dismiss Complaint” (Doc. # 3), filed by counsel on October 3, 2019.

Plaintiff did not file a response in opposition to the motion. After reviewing the

motion, court file, and the record, the Court finds as follows:

      On November 8, 2018, Plaintiff David Samples was involved in a motorcycle

accident. On August 21, 2019, he filed a three-count complaint in state court

against Defendant GEICO Indemnity Company (GEICO) alleging (1) breach of

contract; (2) uninsured motorist (UM) benefits; and (3) violations of § 624.144,

Florida Statutes (bad faith). On September 26, 2019, GEICO removed this action to

federal court based on diversity jurisdiction. In GEICO’s motion to dismiss, it

contends (1) the complaint constitutes a shotgun pleading, and (2) Count III should

be dismissed without prejudice because the bad faith claim is premature. The

Court agrees.



                                       Page 1 of 5
                                   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual

allegations,’ it does require ‘more than labels and conclusions’; a ‘formulaic

recitation of the cause of action will not do.’” Young v. Lexington Ins. Co., No. 18-

62468, 2018 WL 7572240, at *1 (S.D. Fla. Dec. 6, 2018), report and recommendation

adopted, No. 18-62468-CIV, 2019 WL 1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). In order to survive a motion to dismiss,

factual allegations must be sufficient “to state a claim for relief that is plausible on

its face.” Twombly, 550 U.S. at 555.

      When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)).

                                       Analysis

Shotgun Pleading

      A shotgun pleading is one where “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief” and the

defendant therefore cannot be “expected to frame a responsive pleading.” See



                                        Page 2 of 5
Anderson v. Dist. Bd. Of Trustees of Cent. Fla. Cmty. College, 77 F.3d 364, 366 (11th

Cir. 1996). The Eleventh Circuit has identified four primary types of shotgun

pleadings:

      (1)    Complaints containing multiple counts where each count adopts
             the allegations of all preceding counts, causing each successive
             count to carry all that came before and the last count to be a
             combination of the entire complaint;

      (2)    Complaints that do not commit the mortal sin of re-alleging all
             preceding counts but are guilty of the venial sin of being replete
             with conclusory, vague, and immaterial facts not obviously
             connected to any particular cause of action;

      (3)    Complaints that commit the sin of not separating into a different
             count each cause of action or claim for relief; and

      (4)    Complaints that assert multiple claims against multiple
             defendants without specifying which of the defendants are
             responsible for which actions or omissions, or which of the
             defendants the claim is brought against.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322–23 (11th Cir.

2015). A district court must generally permit a plaintiff at least one opportunity to

amend a shotgun complaint’s deficiencies before dismissing the complaint with

prejudice. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

      Plaintiff’s complaint contains counts that reallege all prior claims before it,

committing the “mortal sin” described in prong one of Weiland. See Weiland, 792

F.3d at 1322–23. More specifically, counts two and three incorporate all preceding

paragraphs, thereby incorporating all prior claims. Consequently, the complaint is

due to be dismissed without prejudice.




                                      Page 3 of 5
Count III

      GEICO seeks dismissal of Plaintiff’s bad faith claim in Count III, arguing

that the claim is premature. Under Florida law, a bad faith claim is premature

until liability and damages have been determined in favor of the insured. See, e.g.,

Holmes v. GEICO Indemnity Company, 2012 WL 12902911, at *3 (M.D. Fla. Nov. 5,

2012) (“Indeed, an abundance of Florida case law holds that a bad faith claim does

not accrue until there has been a final determination of both liability and damages

in an underlying coverage claim.”) (internal quotations omitted).

      A district court has discretion to either dismiss or abate a bad faith claim

when simultaneously pled with a coverage action. See Shvartsman v. GEICO Gen.

Ins. Co., No. 6:17-cv-437-Orl-28KRS, 2017 WL 2734083, at *1 (M.D. Fla. June 23,

2017). Here, the Court exercises its discretion to dismiss the bad faith claim in

Count III without prejudice. See Bele v. 21st Century Centennial Ins. Co., 126 F.

Supp. 3d 1293, 1295 (M.D. Fla. 2015). Plaintiff is not precluded from reasserting

the claim following determination of the coverage and liability issues, or filing the

bad faith claim as a separate proceeding after this case is concluded.

                                     Conclusion

      Consequently, the Court dismisses the complaint and directs Plaintiff to file

an amended complaint correcting the aforementioned deficiencies within the

timeframe specified below. However, Count III of the complaint is dismissed

without prejudice to any right Plaintiff may have to reassert the claim following




                                       Page 4 of 5
determination of the coverage and liability issues, or to file the bad faith claim as a

separate proceeding after this case is concluded.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

   (1) Defendant “GEICO Indemnity Company’s Motion to Dismiss Complaint”

      (Doc. # 3) is hereby granted.

   (2) Plaintiff’s complaint (Doc. # 1) is dismissed without prejudice. Plaintiff is

      directed to file an amended complaint to correct the pleading deficiencies

      identified in this Order on or before December 23, 2019.

   (3) Count III of the complaint (Doc. # 1) is dismissed without prejudice to any

      right Plaintiff may have to reassert the claim following determination of the

      coverage and liability issues, or to file the bad faith claim as a separate

      proceeding after this case is concluded.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 11th day of

December, 2019.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                       Page 5 of 5
